
	
		I
		112th CONGRESS
		1st Session
		H. R. 2361
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Cohen (for
			 himself, Mr. Jackson of Illinois,
			 Mr. McDermott,
			 Mr. Meeks, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To improve the Fair Debt Collection Practices Act by
		  explicitly barring debt collectors from bringing legal action on a debt in
		  which the statute of limitations has expired against any consumer, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Debt Collection Improvement Act.
		2.Collection of
			 time-barred debt
			(a)Legal actions on
			 time-Barred debtSection 811
			 of the Fair Debt Collection Practices Act (15 U.S.C. 1692i) is amended by
			 adding at the end the following:
				
					(c)A debt collector may not bring, or threaten
				to bring, legal action against any consumer on a debt in which the statute of
				limitations has expired.
					.
			(b)Communication
			 with consumers with time-Barred debtSection 805 of such Act (15
			 U.S.C. 1692c) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting the
			 following:
					
						(d)Communication
				with consumers with time-Barred debtIn connection with the collection of debt
				in which the statute of limitations has expired, a debt collector shall
				disclose to a consumer the following:
							(1)The debt has been
				transferred to the debt collector.
							(2)The creditor no
				longer holds the debt.
							(3)As a result of the expiration of the
				statute of limitations with respect to such debt, the debt collector may not
				bring legal action against the consumer to collect such debt.
							(4)Any payment by the
				consumer towards the debt may cause the statute of limitations for such debt to
				reset.
							.
				
